This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0375

              In the Matter of the Welfare of the Children of: C. M., Parent.

                                  Filed August 17, 2015
                                        Affirmed
                                     Schellhas, Judge

                              Ramsey County District Court
                                File No. 62-JV-14-1497

Nicole S. Gronneberg, St. Paul, Minnesota (for appellant C.M.)

John J. Choi, Ramsey County Attorney, Stephen P. McLaughlin, Assistant County
Attorney, St. Paul, Minnesota (for respondent Ramsey County Human Services
Department)

John Jerabek, Tuft, Lach & Jerabek, Maplewood, Minnesota (for guardian ad litem)

       Considered and decided by Hudson, Presiding Judge; Cleary, Chief Judge; and

Schellhas, Judge.

                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellant asks us to reverse the termination of her parental rights to four children,

assigning error to the juvenile court’s determinations that (1) the county made reasonable

efforts to reunify appellant with the children, (2) statutory grounds existed to terminate

appellant’s parental rights, and (3) termination of appellant’s parental rights was in the

children’s best interests. We affirm.
                                        FACTS

      Appellant C.M. gave birth to M.C.M.-W. on August 18, 2005; M.Y.M. on

March 28, 2007; and M.C.M. on April 20, 2008. M.W., who lived with C.M. for two

years during their six-year relationship, is the adjudicated father of M.C.M.-W., M.Y.M.,

and M.C.M. M.W. physically, emotionally, and sexually abused C.M.; some of the abuse

took place in the presence of M.C.M.-W., M.Y.M., and M.C.M. M.W. also abused

M.C.M.-W., M.Y.M., and M.C.M., mostly verbally. In late October 2010 during a

dispute with C.M., M.W. held a knife to the throat of then five-year-old M.C.M.-W. In

December 2010, C.M. obtained an order for protection (OFP) against M.W. on behalf of

herself and M.C.M.-W., M.Y.M., and M.C.M.1

      In 2010, C.M. became involved with M.C., who lived with C.M. for a year during

their three-year relationship. M.C. verbally abused C.M. and M.C.M.-W., M.Y.M., and

M.C.M. One time he pushed C.M., and he pinched M.C.M.-W., M.Y.M., and M.C.M.

every time they misbehaved. In February 2012, Brian Magruder, a child-protection

worker at respondent Ramsey County Community Human Services Department

(RCCHSD), telephoned C.M. to inform her that M.C. had a history of sexually abusing

children and that RCCHSD could consider as neglect any failure by C.M. to take proper

precautions to protect her children from M.C. Following this call, C.M. continued to

allow M.C. to live in her home, and she became pregnant.




1
  In April 2013, C.M. moved to dismiss the OFP against M.W., but the district court
struck the motion when neither C.M. nor M.W. appeared for a hearing on the motion.

                                           2
      On February 1, 2013, then four-year-old M.C.M. told a mandated reporter that

M.C. had sexually abused her and then five-year-old M.Y.M., and RCCHSD removed

M.C.M.-W., M.Y.M., and M.C.M. from C.M.’s care that day. On February 6, RCCHSD

petitioned the juvenile court to adjudicate M.C.M.-W., M.Y.M., and M.C.M. as children

in need of protection or services (CHIPS) and for the children’s out-of-home placement.

On February 7, C.M. obtained an OFP against M.C. on behalf of herself and M.C.M.-W.,

M.Y.M., and M.C.M. On February 11, she gave birth to M.C.’s presumed biological

child, M.J.M., who RCCHSD immediately removed from C.M.’s care; RCCHSD

amended the CHIPS petition to include M.J.M., and the juvenile court ordered M.J.M.

into out-of-home placement.2, 3

      On February 19, 2013, C.M. admitted the allegations in the CHIPS petition, and

the juvenile court adjudicated the children CHIPS and transferred temporary legal

custody of the children to RCCHSD. Initially, RCCHSD placed the children in a shelter

and then placed them with their great-grandmother. But after RCCHSD learned about

problems with that placement, apparently related to the presence of sex offenders in the

great-grandmother’s home, it returned the children to a shelter. Following the second

shelter placement, M.C.M.-W. was hospitalized briefly; RCCHSD then placed M.C.M.-




2
  M.C.M.-W., M.Y.M., M.C.M., and M.J.M. hereinafter are referred to collectively as
“the children.”
3
  In April 2014, M.C. agreed to a voluntary termination of his parental rights to M.J.M.;
in September 2014, M.W. agreed to a voluntary termination of his parental rights to
M.C.M.-W., M.Y.M., and M.C.M.

                                           3
W. in a non-relative foster home and placed M.Y.M., M.C.M., and M.J.M. together in a

separate non-relative foster home.

         In June 2014, RCCHSD petitioned for the termination of C.M.’s parental rights

(TPR) to the children. The juvenile court conducted a seven-day TPR trial. At trial, C.M.

stipulated that M.C. had sexually abused M.C.M.-W., M.Y.M., and M.C.M., and C.M.

admitted that, despite the OFP against M.W., she had had “a lot” of contact with M.W.,

beginning in March 2013. The juvenile court terminated C.M.’s parental rights.

         This appeal follows.4

                                      DECISION

         “[A]n involuntary termination of parental rights is proper only when at least one

statutory ground for termination is supported by clear and convincing evidence and the

termination is in the child’s best interest.” In re Welfare of Child of R.D.L., 853 N.W.2d

127, 137 (Minn. 2014) (emphasis omitted). “Language throughout the juvenile protection

laws emphasizes that the court ‘may,’ but is not required to, terminate a parent’s rights

when one of the nine statutory criteria is met.” Id. at 136−37. “[T]ermination of parental

rights is always discretionary with the juvenile court.” Id. at 136. Although “[appellate

courts] closely inquire into the sufficiency of the evidence” to support the termination of

parental rights, In re Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008),

“[c]onsiderable deference is due to the district court’s [TPR] decision because a district

court is in a superior position to assess the credibility of witnesses,” In re Welfare of

Children of B.M., 845 N.W.2d 558, 563 (Minn. App. 2014) (quotation omitted).

4
    Neither M.W. nor M.C is a party to this appeal.

                                              4
Reasonable reunification efforts

       “[T]he government has a compelling interest in its role as parens patriae in

promoting relationships among those in recognized family units in order to protect the

general welfare of children.” R.D.L., 853 N.W.2d at 134. Before terminating a parent’s

rights to her child, the juvenile court must determine “that reasonable efforts to finalize

the permanency plan to reunify the child and the parent were made” and must make

“individualized and explicit findings regarding the nature and extent of efforts made by

the social services agency to rehabilitate the parent and reunite the family.” Minn. Stat.

§ 260C.301, subd. 8 (2014). “‘Reasonable efforts’ at rehabilitation are services that go

beyond mere matters of form so as to include real, genuine assistance. The quality and

quantity of efforts to rehabilitate and reunify the family impact the reasonableness of

those efforts.” In re Welfare of Children of S.W., 727 N.W.2d 144, 150 (Minn. App.

2007) (quotation and citation omitted), review denied (Minn. Mar. 28, 2007).

              When determining whether reasonable efforts have been
              made, the court shall consider whether services to the child
              and family were:

              (1) relevant to the safety and protection of the child;
              (2) adequate to meet the needs of the child and family;
              (3) culturally appropriate;
              (4) available and accessible;
              (5) consistent and timely; and
              (6) realistic under the circumstances.

Minn. Stat. § 260.012(h) (2014). This court reviews a juvenile court’s reasonable-efforts

determination for an abuse of discretion. Cf. In re Welfare of Children of J.R.B., 805

N.W.2d 895, 900–01 (Minn. App. 2011) (noting that “[t]he concept that findings of basic



                                            5
or underlying fact are reviewed for clear error while ‘ultimate facts’ and ‘mixed questions

of law and fact’ . . . are reviewed for an abuse of discretion is . . . inherent in juvenile-

protection caselaw”), review denied (Minn. Jan. 6, 2012).

       In this case, the juvenile court found that clear and convincing evidence proved

that RCCHSD made reasonable efforts to reunify C.M. and the children. This finding of

ultimate fact is based on several underlying findings of fact, including that:

                     83. [C.M.] received a parenting assessment by Dr.
              Freda Rosen and between 150–200 hours of time from
              parenting skills worker Julia Stanley over a twelve month
              period . . . .

                     ....

                     85. [C.M.] received bus cards to assist her in attending
              appointments with school, therapists, and other mental health
              professionals as well as phone cards.

                     86. [C.M.] was referred to Domestic Abuse Project for
              services . . . .

                      87. [C.M.] was also driven to some appointments and
              visitations by RCCHSD . . . .

                                     ....

                     89. [C.M.] . . . had an existing relationship with a
              therapist, Annemarie Herrlich, and RCCHSD did not require
              [C.M.] to see a different therapist and, instead, encouraged
              that continuing relationship.

                                     ....

                     91. . . . RCCHSD provided a myriad of mental health
              services, social programming, and transportation for [the]
              children . . . .

The juvenile court also found that


                                              6
             [C.M.] received a psychological evaluation at African
             American Family Services (AAFS); individual therapy with
             Dr. Hill at AAFS . . . ; parenting assessment at AAFS; in-
             home parenting services with Sean Lewin of AAFS; . . .
             urinalysis through RS Eden; . . . anger group; relationship
             skills group; . . . [and] primary and secondary RCCHSD
             social workers to address [the] children’s needs . . . .

      The voluminous record contains testimonial and documentary support for the

juvenile court’s findings of fact. Indeed, C.M. does not claim that these findings are not

based on sufficient evidence or are otherwise clearly erroneous. Rather, C.M. argues that

the services that RCCHSD provided to her were not reasonable because the record lacks

any evidence to prove that RCCHSD attempted to arrange for “trauma specific treatment”

to be provided to her. C.M. notes that after Dr. Hill completed C.M.’s psychological

evaluation, Dr. Hill determined that C.M. suffered from posttraumatic stress disorder

(PTSD) and recommended “trauma focused therapy,” such as eye-movement

desensitization and reprocessing (EMDR), to address C.M.’s PTSD.5

      But the juvenile court found that the treatment provided to C.M. by her therapist,

Herrlich, was reasonable and sufficient to address C.M.’s mental-health needs. This

finding is supported by C.M.’s testimony that she initially sought treatment from Herrlich


5
  The juvenile court found that “[t]he recommendation of EMDR treatment was based
upon an invalid psychological evaluation.” Yet the court also found that the
psychological evaluation, like other services provided to C.M., “w[as] relevant to the
safety and protection of the children, adequate to meet the needs of the children and
family, culturally appropriate, available and accessible, consistent and timely, and
realistic under the circumstances.” For purposes of this appeal, we assume the validity of
the psychological evaluation because the juvenile court considered the evaluation as part
of RCCHSD’s reunification efforts and C.M. relies upon the evaluation to support her
arguments.

                                            7
“[b]ecause of the PTSD” to address the “[t]rauma of abuse” and that her therapy goals

with Herrlich were “to improve [her] depression and work with [her] PTSD.” C.M. also

acknowledged that her sessions with Herrlich were “centered” or “focused” on her needs.

       Moreover, “the nature of the services which constitute ‘reasonable efforts’

depends on the problem presented.” In re Welfare of Children of T.R., 750 N.W.2d 656,

664 (Minn. 2008) (quotation omitted). Here, the presenting problem was not limited to

C.M.’s abuse-related trauma; rather, as recognized by the juvenile court, resolution of

C.M.’s mental-health issues was undermined by her failure to take advantage of proffered

services through Domestic Abuse Project, her “failure to regularly attend her existing

therapy appointments” with Herrlich, “and her decision to continue an abusive

relationship” with M.W. during the pendency of the child-protection matter. Dr. Hill

testified:

              [One] cannot treat the trauma effectively or safely without a
              stable state in life. And so if a person is experiencing current
              violence or abuse, it is not indicated for doing EMDR
              treatment in particular or doing any type of reexperiencing
              memory work. So one would work on stabilizing. . . . If there
              is continued violence, I think it’s unlikely stabilizing will be
              achieved.

Dr. Hill also noted in the psychological evaluation report that C.M. may have a “poor

prognosis” as to her PTSD and depression even with treatment and that treatment “is

likely a long term and difficult path.” EMDR and similar therapies therefore were neither

“adequate to meet [C.M.’s] needs” nor “realistic under the circumstances.” See Minn.

Stat. § 260.012(h).




                                             8
       Despite C.M.’s assertions to the contrary, her case is distinguishable from T.R., in

which the supreme court determined that the county did not make reasonable efforts to

reunify the father with his child. See 750 N.W.2d at 666. In T.R., the county required the

chemically dependent father to demonstrate sobriety but did not offer him treatment

options to achieve and maintain sobriety. See id. at 659, 664–65. Here, in contrast,

RCCHSD provided C.M. with a multitude of treatment options—some of which she

rejected outright, and others of which she failed to utilize fully. As aptly stated by the

juvenile court, “RCCHSD is not responsible for [C.M.]’s own decision to secretly

reengage with the abusive father of her three oldest children, and how this decision

undermined her progress in therapy and toward reunification.” The court’s reasonable-

efforts determination does not reflect an abuse of discretion.

Statutory grounds for TPR

       Nine statutory grounds exist for involuntarily terminating a parent’s rights as to

her child, including:

                      (2) that the parent has substantially, continuously, or
              repeatedly refused or neglected to comply with the duties
              imposed upon that parent by the parent and child relationship,
              . . . and . . . reasonable efforts by the social services agency
              have failed to correct the conditions that formed the basis of
              the petition . . . ;
                      ....
                      (4) that a parent is palpably unfit to be a party to the
              parent and child relationship because of a consistent pattern
              of specific conduct before the child or of specific conditions
              directly relating to the parent and child relationship either of
              which are determined by the court to be of a duration or
              nature that renders the parent unable, for the reasonably
              foreseeable future, to care appropriately for the ongoing
              physical, mental, or emotional needs of the child. . . . ;


                                             9
                    (5) that following the child’s placement out of the
              home, reasonable efforts, under the direction of the court,
              have failed to correct the conditions leading to the child’s
              placement. . . . [; or]
                    ....
                    (8) that the child is neglected and in foster care . . . .

Minn. Stat. § 260C.301, subd. 1 (2014).

              [O]n appeal from a district court’s decision to terminate
              parental rights, [this court] will review the district court’s
              findings of the underlying or basic facts for clear error, but
              [this court] review[s] its determination of whether a particular
              statutory basis for involuntarily terminating parental rights is
              present for an abuse of discretion.

J.R.B., 805 N.W.2d at 901.

       In this case, the TPR petition alleged, and the juvenile court found, the existence

of the four above-quoted statutory grounds for termination of C.M.’s parental rights.

C.M. argues that RCCHSD’s failure to make reasonable efforts to reunify her and the

children renders each of the four findings defective. But as discussed above, the court did

not abuse its discretion in determining that RCCHSD made reasonable reunification

efforts. Therefore, to the extent that C.M.’s arguments rely on insufficient reasonable

efforts, her arguments fail.

       C.M. also appears to argue that, even if RCCHSD made reasonable reunification

efforts, the juvenile court abused its discretion in determining that “[she] has

substantially, continuously, and repeatedly refused or neglected to comply with the duties

imposed upon [her] by the parent and child relationship.” In support of this argument,

C.M. points to




                                            10
              ample evidence presented at trial that [she] went to great
              lengths throughout the child protection case to make nearly
              every visit with her children, took responsibility for not
              protecting her children from their abuser, M.C., and engaged
              in extensive testing and other services recommended by
              [RCCHSD], in an attempt to reunify with her children.

But “[t]hat the record might support findings other than those made by the trial court

does not show that the court’s findings are defective.” See Vangsness v. Vangsness, 607

N.W.2d 468, 474 (Minn. App. 2000). And other evidence clearly supports the court’s

underlying finding, which C.M. does not challenge, that “[C.M.] has not demonstrated an

ability to keep [the] children safe or adequately manage the behavioral and mental health

services that are in the children’s best interest.”

       Furthermore, “[o]nly one [statutory] ground must be proven for termination to be

ordered.” In re Children of T.A.A., 702 N.W.2d 703, 708 (Minn. 2005). Without casting

doubt on the soundness of the juvenile court’s finding of a ground for termination under

section 260C.301, subdivision 1(b)(2) (failure in duties imposed by parent-and-child

relationship), we note that the court’s findings under subdivisions 1(b)(4) (palpably unfit

to be party to parent-and-child relationship), 1(b)(5) (failure of reasonable efforts to

correct conditions), and 1(b)(8) (neglected child in foster care) provide independent

grounds to affirm the TPR.

Best interests of the children

       “[T]he best interests of the child must be the paramount consideration” in any TPR

proceeding. Minn. Stat. § 260C.301, subd. 7 (2014). “Th[e best-interests] analysis

consists of weighing three primary factors: the child’s interest in maintaining the parent-



                                               11
child relationship, the parents’ interest in maintaining the parent-child relationship, and

any competing interest of the child. Competing interests include a stable environment,

health considerations, and the child’s preferences.” In re Welfare of Children of M.A.H.,

839 N.W.2d 730, 744 (Minn. App. 2013) (citation omitted). “[This court] review[s] a

district court’s ultimate determination that termination is in a child’s best interest for an

abuse of discretion.” J.R.B., 805 N.W.2d at 905.

       In this case, the juvenile court recognized its duty to weigh the three factors,

considered each of the children individually, acknowledged the children’s interest in

maintaining a relationship with C.M. and C.M.’s interest in maintaining a relationship

with the children, and discussed the children’s needs and C.M.’s demonstrated inability

to meet those needs. The court also performed its delicate balancing task and determined

that termination of C.M.’s parental rights was in the children’s best interests. The court’s

best-interests determination was aligned with that of the children’s guardian ad litem and

primary child-protection worker. Based on the previously discussed evidence, we

conclude that the court did not abuse its discretion in finding that the children’s best-

interests were served by terminating C.M.’s parental rights. See In re Welfare of Child of

J.L.L., 801 N.W.2d 405, 414 (Minn. App. 2011) (“Determination of a child’s best

interests is generally not susceptible to an appellate court’s global review of a record, and

an appellate court’s combing through the record to determine best interests is

inappropriate because it involves credibility determinations.” (quotations omitted)),

review denied (Minn. July 28, 2011).

       Affirmed.


                                             12